 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     KEVIN M. RAPP
 3   Assistant U.S. Attorney
     Arizona State Bar No. 014249
 4   Email: Kevin.Rapp@usdoj.gov
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
 7   Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                           CR- 19-00898-PHX-DLR(DMF)
11
                           Plaintiff,                  NOTICE OF EXPERT WITNESSES
12
                vs.
13
      David Allen Harbour,
14
                           Defendant.
15
            Pursuant to the Federal Rules of Criminal Procedure, Rule 16(a)(1)(G) and the
16
     Scheduling Order (Doc. 39)1, the United States, by and through undersigned counsel, gives
17
     notice of its intent to use expert witness testimony under Rules 702, 703, or 705 of the
18
     Federal Rules of Evidence during its case-in-chief at trial.
19
     I.     Jeanette Paige, CPA, CFE, Forensic Accountant, FBI Phoenix Division
20
            Ms. Paige is an accounting expert and may testify to various accounting summaries
21
     and other examinations of the accounting and bank records attributable to David Allen
22
     Harbour (“Harbour”) and his various entities. She is in the process of summarizing how
23
     the accounting and bank records dealt with the flow of funds to and from investors,
24
25
26
            1
              The scheduling order required the government file the expert notice on December
27   17, 2019. (Id.) Unfortunately the date of the notice was not calendared correctly. The
     government requests leave for a ten day extension of the filing date. The government
28   emailed defense counsel, Alan Baskin, to ascertain his position on this motion but due to
     the holiday week he was understandably unavailable.
 1   borrowers, related entities, financial institutions, and principal participants. These
 2   summaries will set forth the flow of funds from individuals (including victims) and entities
 3   how those funds were loaned or expended by Harbour for personal expenses, and the source
 4   of funds to which repayments, if any, were made to certain victims. These summary
 5   analyses shall be provided to defense counsel through discovery and separate
 6   communications. Ms. Paige’s CV is attached as Exhibit A.
 7   II.    Kurt Hemphill: Computer CART Analyst, FBI
 8          Mr. Hemphill was responsible for acquiring and analyzing certain computer
 9   evidence from multiple laptops, tablets (such as iPads), cellular telephones and storage
10   devices (such as thumb drives) obtained from Harbour’s residence. He will testify to the
11   forensic protocols and tools he employed in analyzing the devices.
12          At trial, Mr. Hemphill will also explain the process of extracting data from cellular
13   telephones and digital tablets, including SIM cards and other removable memory cards
14   associated with cellular telephones. Mr. Hemphill’s testimony will include examination
15   details that include a digital forensic examination to recover data stored within the
16   aforementioned digital devices. In sum, Mr. Hemphill’s testimony will include the process
17   by which he extracted relevant information from the subject phones and computers and
18   provided that information to investigating agents. Mr. Hemphill’s qualifications shall be
19   provided to defense counsel through discovery and separate communications.
20          Respectfully submitted this 27th day of December, 2019.
21                                                    MICHAEL BAILEY
                                                      United States Attorney
22                                                    District of Arizona
23                                                    s/ Kevin M. Rapp_____________
                                                      KEVIN M. RAPP
24                                                    Assistant U.S. Attorney
25
26
27
28


                                                -2-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 27, 2019, I electronically transmitted the attached
 3   Notice of Expert Witnesses to the Clerk's Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6
 7   s/Angela Schuetta
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
